VICKERY, J.:
Epitomized Opinion
This was an action for the wrongful death of Ralph Crystal against The Cleveland Railway, and, Collacott, an automobile driver. Although Crystal wanted off at a certain stop and rang the bell to advise the conductor of that fact, the car went past the regular stopping place and then slowed down. The conductor opened the car door and gave two sharp rings of the bell for the street car to proceed. Although the car did not completely stop, the deceased deemed this an invitation to alight. After taking one or two steps toward the curb he was struck and killed by a passing automobile. At the close of plaintiff’s evidence, the automobile driver was let out, as there was no evidence' of negligence on his part. A verdict was found against the Railway .Company. The defendant company prosecuted error, contending that the case was governed by Northern Trac. Co. v. Reming (C. A. 8th Dist., No. 3603). On the other hand, plaintiff claimed that the case of Mahoning, etc., v. Leedy, 104 O. S. 487, applied. In sustaining the verdict, the Appellate Court held:
1. Inasmuch as the passenger was discharged at a point other than a regular stopping place, the Leedy case, and not the Reming case, governed this case.
• 2.- Where a street car company discharges a passenger in a dangerous place, not only does it owe him the duty to see that he has safely alighted, but owes- him the further duty of either warning the passenger of the' existence of such dangerous condition or removing it before it permits him to alight.
3. Where the circumstances are such as to lead an alighting passenger to believe that there was an invitation to. alight, it is a question for the jury whether this act in alighting from a moving street car was contributory negligence.